[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-14024                ELEVENTH CIRCUIT
                                                            JANUARY 27, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                   D. C. Docket No. 07-00337-CV-1-VEH

ANTHONY E. CLARK,


                                                            Plaintiff-Appellant,

                                   versus

THE SALVATION ARMY, LLC,
a Corporation,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                             (January 27, 2009)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     In this case, Anthony E. Clark sued The Salvation Army (“TSA”) under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a), claiming that it

refused to hire him to a vacant position of social worker because he is a Roman

Catholic and, moreover, “not a practicing Christian.” As remedies, Clark sought

injunctive relief, back pay, damages, and attorney’s fees. The district court

granted TSA summary judgment on the ground that 42 U.S.C. § 2000e-1(a)

exempts religious organizations from Title VII’s prohibition against employment

discrimination on the basis of religion. Clark now appeals the court’s judgment.

      Section 2000e-1(a) “exempts religious organizations from Title VII’s

prohibition against discrimination in employment on the basis of religion.”

Corporation of Presiding Bishop of Church of Jesus Christ of Latter-Day Saints v.

Amos, 483 U.S. 327, 329, 107 S.Ct. 2862, 2865, 97 L.Ed.2d 273 (1987); 42 U.S.C.

§ 2000e-1(a). The district court ruled correctly. Its judgment is accordingly

      AFFIRMED.




                                          2